


110 HR 5214 IH: To suspend temporarily the duty on feedthrough with

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5214
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mrs. Tauscher
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on feedthrough with
		  housing 125 millimeters long, Housing mounting flange 180 millimeters outside
		  diameter × 20 millimeters thick.
	
	
		1.Feedthrough with housing 125
			 millimeters long, Housing mounting flange 180 millimeters outside diameter × 20
			 millimeters thick
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Feedthrough with housing 125 millimeters long, Housing mounting
						flange 180 millimeters outside diameter × 20 millimeters thick. Housing
						includes 30 millimeters outside diameter shaft of 273 millimeters length. Shaft
						extends 70 millimeters from housing face on one end and 78 millimeters from
						housing on opposite end. Unit includes rubber O-ring of 5 millimeters thickness
						and 110 millimeters inside diameter; 2 stainless steel keystocks of 8
						millimeters height, 7 millimeters width and 30 millimeters length; and 8
						installation screws (provided for in subheading 8483.60.80)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
